Citation Nr: 1800918	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-09 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy prior to June 24, 2014, and 20 percent thereafter.

2.  Entitlement to an initial compensable disability rating for left lower extremity radiculopathy prior to August 26, 2015, and 20 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served with the Florida Army National Guard from October 1976 to October 1996 and served an initial period of active duty for training from October 1976 to February 1977 with subsequent periods of inactive duty training and active duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2010, the RO continued a 10 percent disability rating for the Veteran's right lower extremity radiculopathy.  In November 2014, the RO granted a 20 percent disability rating for right lower extremity radiculopathy effective June 24, 2014.  Furthermore, in November 2015, the RO granted service connection for left lower extremity radiculopathy as secondary to the Veteran's service-connected low back disability and assigned a 20 percent disability rating effective August 26, 2015.  

In April 2016, the Veteran and his daughter testified at a Board videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

In September 2016, the Board adjudicated the Veteran's increased rating claim for his low back disability and remanded the issues of increased ratings for radiculopathy of the right and left lower extremities, as well as entitlement to a TDIU, for additional development.  For the reasons discussed below, there has not been substantial compliance with the remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that during the pendency of this appeal, the Veteran had another appeal pending for claims for service connection for hearing loss and tinnitus.  The Veteran testified on those issues at an October 2009 hearing conducted by another Veterans Law Judge and those issues were remanded in September 2016 for further development.  In a November 2016 rating decision, the Veteran was granted service connection for right ear hearing loss and tinnitus.  Consequently, these issues have been granted in full and are no longer on appeal.  The issue of entitlement to service connection for left ear hearing loss will be the subject of a separately issued Board decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.  In September 2016, the Board remanded the claims to obtain any outstanding treatment records from his private chiropractor.  As noted by the Veteran's representative in a recent Informal Hearing Presentation, it does not appear from a review of the record that this development was ever undertaken.  Further, the Board requested that any outstanding VA treatment records dated from April 2010 to the present from the VA Medical Center in Tampa, Florida be associated with the Veteran's claims file.  There is no indication that the RO ever attempted to complete this action.  The remand also directed the RO to issue a Supplemental Statement of the Case (SSOC) following compliance with the Board's September 2016 remand directives.  However, no SSOC has been issued since the Board remand.  As the requested development has not been completed, the appeal is not ready for adjudication.  

Because of these failings, there has not been compliance with the Board's prior remand directives, not even what could be considered acceptable substantial compliance.  See Stegall, 11 Vet. App. at 271.
As the issue of entitlement to TDIU is inextricably intertwined with the Veteran's increased rating claims, adjudication of the TDIU issue will be deferred until the above-noted service connection issues are adjudicated.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).  The Board notes that the Veteran did submit a VA Form 21-8940 in January 2017, in which he noted that he has had no employment in the last 12 years.  However, he provided no further information regarding his employment history.  On remand, the Veteran should be contacted again and asked to provide a more thoroughly detailed educational and employment history.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding treatment records regarding the Veteran, from the VA Medical Center in Tampa, Florida, dated from April 2010 to the present.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Contact the Veteran and request that he submit an updated VA Form 21-8940, with a detailed educational and employment history.

3.  Contact the Veteran and ask him to provide releases for VA to obtain treatment records from his private chiropractor for the period of February 2009 to the present.  The Veteran should also be given an opportunity to submit these medical records himself.

4.  Thereafter, conduct any additional development necessary to assist the Veteran in fully developing his claim for entitlement to a TDIU to include, if necessary, obtaining a VA examination or medical opinion as to the functional impact the Veteran's service-connected low back disability and radiculopathy of the bilateral lower extremities has on his ability to perform work-related activities.

5.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


